                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SANDRA K. DRESSLER,

      Plaintiff,

v.                                           Case No.: 2:18-cv-311-JES-MRM

U.S. DEPARTMENT OF
EDUCATION, BETSY DEVOS,
FLORIDA DEPARTMENT OF
EDUCATION, NAVIENT
CORPORATION, NAVIENT
SOLUTIONS, INC., EDUCATION
CREDIT MANAGEMENT
CORPORATION, PIONEER
CREDIT RECOVERY, INC. and
NAVIENT SOLUTIONS, LLC,

      Defendants.
                                       /

     ORDER GOVERNING PRELIMINARY PRETRIAL CONFERENCE

      By separate notice, the Court scheduled a Preliminary Pretrial Conference

and, if the parties had not already done so, imposed a date certain by which the

parties must file an appropriate Case Management Report on an approved form. (See

Doc. 153).

      In connection with the Case Management Report and the Preliminary Pretrial

Conference, the Court ORDERS the following:

      1.     Sanctions for Failing to Comply: Counsel of record and any pro se

litigant appearing in the case must comply fully with the requirements and deadlines

set forth in the hearing notice (see Doc. 153), the Civil Action Order, and this Order.
Any failure to comply —including but not limited to any failure to file a Case

Management Report by the deadline specified in the notice or any failure by counsel

or by a pro se litigant to appear as directed for the Preliminary Pretrial Conference—

may result in the imposition of sanctions under Fed. R. Civ. P. 16(f) or other relevant

authority. Unless the Court cancels or reschedules the Preliminary Pretrial

Conference in writing and on the docket, the parties should assume that the hearing

will occur on the date and at the time specified in the notice.

       2.       Counsel of Record: An attorney appearing on behalf of a party at the

hearing must be admitted to practice before this Court and must have filed a general

appearance of record before the Preliminary Pretrial Conference. See M.D. Fla. Rs.

2.01 – 2.02. The Court does not permit limited appearances by counsel. See M.D.

Fla. R. 2.02.

       3.       Lead Counsel Not Required: To afford less-experienced attorneys

meaningful in-court experience and exposure to federal case-management

procedures, the Court encourages lead counsel of record to send an associate or a

junior partner to appear at the Preliminary Pretrial Conference so long as the

associate or junior partner is admitted to practice before this Court and has filed a

general appearance as co-counsel of record. Any attorney appearing at the

Preliminary Pretrial Conference on behalf of a party must have—and will be deemed

by the Court to have—full and complete authority to resolve any case-management,

discovery, or other issues that may be raised during the hearing and to discuss

settlement.


                                            2
       4.     In-Person Appearance Preferred: Unless the hearing notice states

otherwise, the Court requires counsel and pro se litigants to appear in person for the

Preliminary Pretrial Conference. The Court strongly disfavors a request to appear by

telephone or by video conference. Unless the hearing notice states otherwise, the

Court will not permit telephonic or video-conference appearance in any case

involving a pro se litigant. Any request by counsel to appear telephonically or by

video conference must be made by filing an appropriate written motion requesting

such relief at least 3 business days before the hearing. Any such motion filed less than 3

business days before the hearing will be summarily denied as untimely. If telephonic

or video-conference appearance is timely requested and permitted, then all counsel

participating in the Preliminary Pretrial Conference will be required to appear

telephonically or by video conference, as appropriate. In other words, if any counsel

appears by telephone or video conference, then all other counsel of record must also

appear by telephone or video conference, as appropriate.

       5.     A Corporation Must Have Counsel: A corporation may appear and

be heard only through counsel admitted to practice before the Court. See M.D. Fla.

R. 2.02(b)(2).

       6.     Case Management Report Form: When preparing the required Case

Management Report, the parties must use a current form published on the presiding

United States District Judge’s judicial preferences page on the Court’s public website




                                             3
that is suitable to the case, given the nature of the claims and defenses. Failure to do

so may cause the Court to strike the non-compliant filing.

          7.    Consent Form: If the parties unanimously consent to proceed before a

United States Magistrate Judge for all proceedings, they must file a fully executed

Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form (Form

AO 85) before the Preliminary Pretrial Conference.

          8.    Related Case Notice: Unless already done, no later than 3 business

days before the Preliminary Pretrial Conference, the parties must either jointly or

separately file a Notice of a Related Action on the approved form. The form is

available for download on the presiding United States District Judge’s judicial

preferences page on the Court’s public website. This form must be completed and

filed with the Court before the Preliminary Pretrial Conference even if no related action

exists.

          9.    Corporate Disclosure Statement: Unless already done, no later than 3

business days before the Preliminary Pretrial Conference, each party must file a Rule

7.1 and Local Rule 3.03 Disclosure Statement on the approved form. The form is

available for download on the presiding United States District Judge’s judicial

preferences page on the Court’s public website.

          10.   Estimated Trial Term: Based on the Court’s trial calendar and other

case management considerations, the parties should assume for the purpose of

selecting a trial term in the Case Management Report that this case will proceed to




                                            4
trial no sooner than 22 months from the date the case was commenced in, removed

to, or transferred to this Court unless the case was previously subject to a Fast-Track

Scheduling Order. If the case was previously subject to a Fast-Track Scheduling

Order, then the parties should assume that the case will proceed to trial no sooner

than 13 months from the date the first defendant appeared. When selecting a

proposed trial term and associated Final Pretrial Conference date and time in the

Case Management Report, the parties should use the dates and times specified in the

presiding United States District Judge’s trial calendar as published on the Court’s

public website.

      11.    Mediator Selection: The parties must select a mediator certified by this

Court and must identify the selected mediator by name in the Case Management

Report.

      12.    Length of Hearing: Although the length of the Preliminary Pretrial

Conference will depend on the complexity of the case and the scope of the matters to

be discussed, the Court has reserved approximately 30 minutes for the hearing.

      13.    Audio Recording of Hearing: The Court will make an audio recording

of the Preliminary Pretrial Conference that can be made available to the parties for

later transcription. No participant may separately record or transcribe the

proceeding. No participant may engage an independent court reporter to transcribe

the proceeding without first obtaining permission from the Court.




                                           5
      14.    Early Document Requests: The parties are permitted and urged to

serve early requests for production of documents under Fed. R. Civ. P. 26(d)(2) to

facilitate their discovery-related discussions and negotiations during the Case

Management Conference and the Preliminary Pretrial Conference in this case.

      15.    Discovery of Electronically Stored Information: If a party anticipates

the need to request or to produce a significant volume of electronically stored

information in discovery, the parties must include detailed information about these

matters in their Case Management Report filed before the Preliminary Pretrial

Conference. In such cases, the Court expects that the parties will thoroughly address

the matters enumerated in Fed. R. Civ. P. 26(f)(3)(B)-(F). In particular, the Case

Management Report should identify and explain any areas of disagreement between

or among the parties about the discovery of electronically stored information,

including but not limited to: relevance; accessibility; proportionality; need for third-

party discovery; preservation obligations; issuance of appropriate, written litigation

holds; identification of custodians or repositories of potentially relevant electronically

stored information; collection methods; processing and data-reduction methods;

search methods; sampling methods, if appropriate; review methods; production

formats; delivery methods; privilege logging and redaction obligations; and

confidentiality designations. If the parties have agreed to a specific written protocol

concerning discovery of electronically stored information, they must file the protocol

with the Case Management Report.




                                            6
      16.    More Information: Along with reviewing the matters enumerated in

Fed. Rs. Civ. P. 16 and 26(f), and M.D. Fla. R. 3.02, the Undersigned encourages

the parties to review the Undersigned’s judicial preferences page and forms on the

Court’s public website (https://www.flmd.uscourts.gov/judges/mac-mccoy) and, in

particular, the section relating to Civil Case Management before the hearing. The

parties should also carefully review the presiding United States District Judge’s

judicial preferences page on the Court’s public website.

      DONE AND ORDERED in Fort Myers, Florida on March 22, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                           7
